       Case 2:19-cv-09659-LMA-DMD Document 2 Filed 04/24/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 KEEFER LAMAR EAGLIN                                                            CIVIL ACTION

 VERSUS                                                                              NO. 19-9659

 STATE OF LOUISIANA                                                            SECTION: “I”(3)



                                             ORDER

       KEEFER LAMAR EAGLIN has applied to this Court for a writ of habeas corpus under 28

U.S.C. § 2254. In order for the Court to determine the action, if any, that shall be taken on this

application,

       IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of this application

and this Order on the Attorney General for the State of Louisiana and the District Attorney and the

Clerk of Court for St. Tammany Parish, Louisiana.

       IT IS FURTHER ORDERED that the Attorney General and District Attorney file an

answer to the application, together with a legal memorandum of authorities in support of the

answer within thirty (30) days of entry of this order. The answer shall state whether petitioner has

exhausted state remedies, including any post-conviction remedies available to petitioner under

Louisiana law and petitioner’s right of appeal both from the judgment of conviction and from any

adverse judgment or order in the post-conviction proceedings. The answer shall further set forth

the dates of filing and disposition of each appeal and post-conviction application and whether the

one-year period of limitation for filing this petition has expired.
       Case 2:19-cv-09659-LMA-DMD Document 2 Filed 04/24/19 Page 2 of 2




       IT IS FURTHER ORDERED that the District Attorney for St. Tammany Parish,

Louisiana shall file with the Court, within thirty (30) days of entry of this order, a certified copy

of the entire state court record. This shall include all pleadings, briefs, memoranda, and other

documents filed in connection with any application for post-conviction relief or appeal, transcripts

of all proceedings held in any state court, and all state court dispositions. In the event the District

Attorney is unable to produce any of these documents, he shall advise the Court in writing as to

the reason why he is unable to do so.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary precautions to

insure that the state court record is not damaged or destroyed and shall, within ninety (90) days of

the finality of these proceedings, including any appellate proceedings, return the state court record

to the Clerk of Court for St. Tammany Parish, Louisiana.

       All state court documents which are to be filed pursuant to this Order should be addressed

to the Office of the Clerk, Pro Se Unit, United States District Court, 500 Poydras Street, Room C-

151, New Orleans, Louisiana 70130.

       New Orleans, Louisiana, this twenty-fourth day of April, 2019.




                                               __________________________________________
                                               DANA M. DOUGLAS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
